Citation Nr: 1101842	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, 
to include as secondary to a service-connected back disability.


ATTORNEY FOR THE BOARD

C. dR. Dale








INTRODUCTION

The Veteran served on active duty from October 1992 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This matter was previously before the Board in December 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDING OF FACT

The Veteran's osteoarthritis of the bilateral hips with 
acetabular cysts is not related to service or to a service-
connected disability.


CONCLUSION OF LAW

Currently diagnosed osteoarthritis of the bilateral hips with 
acetabular cysts was not incurred during active service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In December 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction substantially complied with the remand orders and no 
further action is necessary in this regard.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran was 
scheduled for a VA examination and a medical opinion was provided 
on remand.  The VA examiner conducted an examination and provided 
an opinion with a supporting rationale.  Accordingly, the 
information requested by the Board was provided and there was 
substantial compliance with the Board's remand instructions.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.
Service connection

The Veteran seeks to establish entitlement to service connection 
for a bilateral hip disorder, which she has claimed is secondary 
to her service-connected back disability.  In the alternative, 
she also has asserted that her condition may be directly 
attributable to her physical activities, especially running, 
while she was in service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  When service connection is established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition. 38 C.F.R. § 3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a nonservice-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Allen at 439.  This had not been VA's practice, which suggests 
that the recent changes amount to a substantial change.  See 
Allen at 447-449.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
Veteran.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service treatment records reveal no complaints of, treatment for, 
or a diagnosis of a bilateral hip condition.  

In October 1997 the Veteran was accorded a compensation and 
pension spine and joints examination.  The diagnoses were 
bilateral chondromalacia, chronic strain of the thoracic and 
lumbosacral spine, and bilateral bunion formation on both first 
metatarsal phalangeal joints.  There was no diagnosis related to 
the hips.  

In April 1999 the Veteran failed to appear for a scheduled VA 
examination for evaluation of a secondary bilateral hip 
condition.  

In March 2003 the Veteran was accorded another VA joints 
examination.  During the examination the Veteran reported that at 
times her knee pain radiated up to her left hip.  She stated that 
she did not have hip pain upon waking and did not have hip pain 
with weightbearing activities.  The impression was that the 
Veteran's left hip symptoms were inconsistent with a stress 
fracture.  The examiner opined that the Veteran's symptoms were 
more consistent with musculoteninous origin.  The examiner was 
unable to establish a link between her hip pain and military 
service and was unable to establish an obvious link between the 
Veteran's knee pain and her episodic hip pain with excessive 
lifting.  

Private medical records include a May 2007 complaint of hip pain.  
Physical examination revealed a full range of motion.  She had 
good internal and external rotation.  There was no significant 
crepitus or significant discomfort with bringing her hip through 
range of motion.  X-rays revealed some narrowing of the 
acetabulum and a superolateral cyst was noted.  She was treated 
with anti-inflammatory medication and placed on light duty with a 
sitting position only.  In June 2007 the Veteran was diagnosed 
with a number of bone cysts in the acetabular roofs, bilaterally 
with a small amount of edema around the cysts in the left hip but 
none in the right.  In a June 2007 follow up appointment, the 
physician stated that the Veteran's running was contributing to 
early degenerative changes.  She was instructed to avoid running.  
She was issued a cane in her right hand to unload her left hip.  
In August 2007 and January 2008 the Veteran complained of 
bilateral hip pain.  

In her substantive appeal, the Veteran reported that running in 
service put wear and tear on her knees, back, and hips.  She 
stated that her hip pain was caused by her back strain.  

In March 2010 the Veteran was accorded another VA joints 
examination.  During the examination the Veteran reported that 
her hip pain began six years ago.  An X-ray revealed a 
questionable cyst in the superior acetabulum bilaterally.  There 
was no evidence of fracture, dislocation, or other significant 
pathology.  The examiner noted that a June 2009 computed 
tomography (CT) scan revealed cysts and arthritis in the 
bilateral acetabuli.  The diagnosis was bilateral hip 
osteoarthritis with acetabular cysts.  The examiner opined that 
it was less likely as not that the Veteran's hip disorder was 
caused by or a result of a service injury or service-connected 
knee or back problem.  The examiner further stated that the 
Veteran did not develop hip pain until six years earlier and knee 
and back pain do not cause osteoarthritis of the hip.  

The Board finds that the March 2010 VA examination was adequate 
and that the examiner's opinion is entitled to great probative 
value as it was based on a review of the file, an examination of 
the Veteran, and as an adequate rationale was provided.  The 
examiner opined that the Veteran's osteoarthritis was less likely 
than not related to an injury incurred in service nor was it 
caused by or a result of her service-connected knee or back 
disabilities.  The examiner explained that the Veteran did not 
develop hip problems until six years prior to the examination.  
This is confirmed by the Veteran's report at the examination.  It 
is also noted that the June 2007 physician opined that the 
Veteran's running was contributing to early degenerative changes.  
This opinions is considered probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

The Board recognizes that the Veteran believes her current 
bilateral hip disorder is related to service.  Recently, the 
United States Court Of Appeals For The Federal Circuit (Federal 
Circuit) issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), which stated that 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability.  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the 
VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  

The Veteran reported to the March 2010 VA examiner that she began 
having problems with her bilateral hips six years prior and 
continued to have problems thereafter.  Service treatment records 
are silent for complaints of or treatment for a hip condition.  
To the extent that the Veteran alleges continuity of 
symptomatology due to an incident in service, the Board does not 
find her credible.  Her opinion is outweighed by the more 
probative medical evidence showing that the Veteran did not have 
osteoarthritis to any degree during service or within one year of 
separation from service.  In fact, there is no competent medical 
evidence of osteoarthritis until many years following the 
Veteran's separation from service.  The Board finds the absence 
of reports of a bilateral hip disorder for many years after 
service to be highly probative evidence against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.).  

Moreover, her opinion that she has a current hip disorder that is 
related to service-connected disabilities is outweighed by the 
more probative medical opinion of record, which is based on a 
physical examination and for which a rationale was provided.  The 
June 2007 physician opined that the Veteran's running was 
contributing to early degenerative changes.  The March 2010 VA 
examiner opined that knee and back pain will not cause 
osteoarthritis of the hip.  Consequently, the weight of the 
probative evidence is clearly against the Veteran's claim for 
service connection for a bilateral hip disorder.  The Veteran has 
not provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
bilateral hip disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.   


ORDER

Service connection for a bilateral hip disorder, to include as 
secondary to a service-connected back disability is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


